EXHIBIT 99.1 UIL Holdings Corporation 157 Church Street P.O. Box 1564 New Haven, CT06506-0901 203.499.2812 Fax:203.499.3626 NEWS RELEASE August 7, 2012 Analyst Contact: Susan Allen (203) 499-2409 UIL Holdings Corporation Declares Quarterly Dividend UIL Holdings Corporation (NYSE: UIL) announced that its Board of Directors declared a quarterly dividend of $0.432 per share on its Common Stock at today’s Board meeting. This dividend is payable October 1, 2012 to shareowners of record at the close of business on September 19, 2012. Headquartered in New Haven, Connecticut, UIL Holdings Corporation (NYSE:UIL) is a diversified energy delivery company serving a total of approximately 700,000 electric and natural gas utility customers in 66 communities across two states, with combined total assets of over $4 billion. UIL Holdings is the parent company for The United Illuminating Company (UI), Connecticut Natural Gas Corporation (CNG), The Southern Connecticut Gas Company (SCG), and The Berkshire Gas Company (Berkshire), each more than 100 years old. UI provides for the transmission and delivery of electricity and other energy related services for Connecticut’s Greater New Haven and Bridgeport areas. SCG and CNG are natural gas distribution companies that serve customers in Connecticut, while Berkshire serves natural gas customers in western Massachusetts. UIL Holdings employs more than 1,800 people in the New England region. For more information on UIL Holdings, visit http://www.uil.com.
